J-S62014-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 DAVID CARL IMHOFF                         :
                                           :
                    Appellant              :   No. 185 WDA 2019

           Appeal from the PCRA Order Entered January 14, 2019
            In the Court of Common Pleas of Washington County
                    Criminal Division at No(s): 1497-13,
                          CP-63-CR-0000281-2013


BEFORE: PANELLA, P.J., KUNSELMAN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY PANELLA, P.J.:                      FILED FEBRUARY 3, 2020

      David Carl Imhoff appeals from the order entered in the Washington

County Court of Common Pleas dismissing his petition filed pursuant to the

Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546, without a

hearing. After careful review, we quash.

      In light of our disposition, a complete recitation of the factual and

procedural history is unnecessary. Relevant for our purposes, on June 12,

2014, after a consolidated jury trial, Imhoff was found guilty, at the above

two dockets, of possession of firearm prohibited, terroristic threats, unlawful

restraint, simple assault, recklessly endangering another person, aggravated

assault, and harassment.

      On September 5, 2014, Imhoff was sentenced to an aggregate fifteen

to thirty years’ incarceration. Imhoff’s direct appeal, involving both lower-
J-S62014-19


court docket numbers, resulted in no relief. See Commonwealth v. Imhoff,

1597    WDA    2014    (Pa.   Super.,   filed   June   30,   2016)   (unpublished

memorandum).

       Imhoff subsequently filed, pro se, his first PCRA petition. Counsel was

appointed and filed an amended PCRA petition on October 25, 2017. The

amended petition raised numerous assertions of ineffectiveness of trial

counsel and alleged newly discovered evidence in the form of exculpatory

witnesses. The PCRA court dismissed the petition after issuing a notice of its

intent to dismiss the petition without a hearing pursuant to Pa.R.A.P. 907. This

timely appeal followed.

       Before we reach the issues presented by Imhoff on appeal, we must first

address the fact that he filed a single notice of appeal raising issues that relate

to two docket numbers.

       The Pennsylvania Supreme Court has held that “where a single order

resolves issues arising on more than one docket, separate notices of appeal

must be filed for each case.” Commonwealth v. Walker, 185 A.3d 969, 971

(Pa. 2018). The Court explained “[t]he Official Note to Rule 341 provides a

bright-line mandatory instruction to practitioners to file separate notices of

appeal” and “[t]he failure to do so requires the appellate court to quash the

appeal.” Id., at 976-977; See also Pa.R.A.P. 341, Official Note.

       However, the Court in Walker declined to apply the rule to the case

before it, because to do so would run “contrary to decades of case law from


                                        -2-
J-S62014-19


[the Pennsylvania Supreme Court] and the intermediate appellate courts that,

while disapproving of the practice of failing to file multiple appeals, seldom

quashed appeals as a result.” Id. Thus, the Supreme Court instructed that in

all future cases, a failure to file a notice of appeal for each lower court docket

will result in quashal of the appeal.

      On March 29, 2019, this Court issued an order directing Imhoff to show

cause why the appeal should not be quashed pursuant to Walker. Imhoff filed

a counseled response. Imhoff’s response concedes the Walker issue and

requests that he be permitted to file a second notice of appeal to correct the

defect. By order entered April 17, 2019, this Court discharged its rule to show

cause and referred the matter to the merits panel.

      We are unable to comply with Imhoff’s request for an exception to

Walker. The Supreme Court did not carve out any exceptions to the holding

in Walker, and we have no authority to do so. The Walker opinion was filed

on June 1, 2018. Here, it is undisputed that Imhoff filed his singular notice of

appeal, inclusive of two docket numbers on February 4, 2019. Imhoff’s appeal

unambiguously arises from an order that resolved issues pertaining to more

than one lower court docket. As such, because he filed this notice after the

decision in Walker, we are constrained to quash this appeal.

      Appeal quashed.




                                        -3-
J-S62014-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/3/2020




                          -4-